Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to because of the following informalities:

In Figure 2, change “FIXING DEVICE” to --- FIXING UNIT --- in order to make the terminology throughout the application consistent.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:

Figure 1:	902m, 902c, 902k, 903m, 903c, 903k, 904m, 904c, 904k, 909

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
In paragraph [0002], lines 2-4, change “fixing device” to --- fixing unit ---.
In paragraph [0003], line 2, change “the time” to --- a time ---.
In paragraph [0003], line 2, change “the operation” to --- an operation ---.

In paragraph [0003], line 3, change “control for the” to --- control for a ---.
In paragraph [0003], line 4, change “the amount” to --- an amount ---.
In paragraph [0003], line 9, change “limit of the” to --- limit of a ---.
In paragraph [0004], line 1, change “perform the” to --- perform ---.
In paragraph [0004], line 4, change “the timing” to --- a timing ---.
In paragraph [0004], line 5, change “supplied from the” to – supplied from a ---.
In paragraph [0004], line 6, change “at which the” to --- at which a ---.
In paragraph [0006], lines 17, 19, and 22, change “switch element” to --- switching element ---.
In paragraph [0009], line 2, change “fixing device” to --- fixing unit ---.
In paragraph [0016], line 1, after “image forming apparatus” insert --- 1 ---.
In paragraph [0017], line 1, change “an image forming apparatus” to --- the image forming apparatus 1 ---.

In paragraph [0018], line 1, change “930Y, 930M, 930C, and 930K” to --- 930y, 930m, 930c, and 930k ---.
In paragraph [0023], lines 2 and 7, change each occurrence of “fixing device” to --- fixing unit ---.
In paragraph [0024], line 1, change “The” to --- An ---.
In paragraph [0024], line 7, change “via the setting” to --- via a setting ---.
In paragraph [0025], lines 2-5, change each occurrence of “fixing device” to --- fixing unit ---.
In paragraph [0025], line 2, change “by the driver” to –-- by a driver ---.
In paragraph [0026], lines 1 and 6, change “fixing device” to --- fixing unit ---.
In paragraph [0027], line 6, change “fixing device” to --- fixing unit ---.
In paragraph [0027], line 7, change “switch element” to --- switching element ---.
In paragraph [0028], line 11, change “fixing device” to --- fixing unit ---.
In paragraph [0036], line 2, change “fore” to --- four ---.
In paragraph [0046], line 5, change “fixing device” to --- fixing unit ---.

In paragraph [0064], lines 2-3 and 4, change “fixing device” to --- fixing unit ---.
In the abstract, line 9, change “supplied from a” to --- supplied from the ---.
Appropriate correction is required.

Claim Objections
Claims 1-3, 5, and 6 are objected to because of the following informalities:  
Claim 1, lines 22, 25, and 28, change “switch element” to --- switching element ---.
Claim 2, lines 3 and 7, change “switch element” to --- switching element ---.
Claim 3, line 5, change “switch element” to --- switching element ---.
Claim 5, lines 6, 8, and 10, change “switch element” to --- switching element ---.
Claim 5, line 8, change “determine the actual” to --- determine an actual ---.
Claim 6, line 5, change “switch element” to --- switching element ---.
Appropriate correction is required.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
	Claims 1-10 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: an image forming unit configured to form an image; a transferring unit configured to transfer the image formed by the image forming unit on a recording material; a fixing unit having a fixing heater, the fixing heater being configured to generate heat with electric power supplied from a commercial power source, and the fixing unit being configured to fix the image on the recording material by heating the recording material on which the image is transferred with the heat generated by the fixing heater; a memory configured to store resistance information representing a 



Remarks
	Many of the amendments proposed above are proposed to establish consistent terminology throughout the entire application.  In particular the amendments suggesting the change to fixing unit and switching element.

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kishimoto discloses a fixing unit that includes a heater, a zero-cross detector for detecting zero-cross timings of electric power when a voltage of the electric power is at zero volts; a switching circuit for turning on and off the electric power to the heater; and a controller for controlling the switching operation of the circuit.
Kakutani discloses a power control apparatus that includes a voltage detection circuit and a current detection circuit.
Nagashima discloses a fixing device that includes a heater, a switching element, a zero-cross detecting portion, a controller, a power source, and a driving portion.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
March 22, 2022